Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2021 was filed after the mailing date of the non-final rejection on August 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed January 5, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1 and 7-11 have been amended.  Claims 1 and 11 are independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou (PG Pub. No. 2005/0240354 A1) and further in view of Nelke (PG Pub. No. 20150058280 A1) and Schiefele (US Patent No. 6,314,416 B1).
Regarding Claim 1, Mamou discloses a system for making changes to structures of measurements and to rules for collecting measurements, wherein the measurements are collected by an application executing on a mobile apparatus connected to a network, and the changes to the structures and to the rules are made without making changes to the application, the system comprising:
at least one mobile apparatus (see Mamou, paragraph [0306], where the mobile device may browse applications; when it downloads an application that is attached to an RTI service, the application is downloaded over the air to the mobile device) the application on the at least one mobile apparatus is configured to:
continuously collect the measurements (see Mamou, paragraph [0197], where data integration system 104 may, for example, facilitate the collection of data from the data sources 102); and
validate and cleanse the collected measurements (see Mamou, paragraph [0034], where the method may include providing a data cleansing module to perform a data cleansing function on data extracted by the data extraction module; see also paragraph [0032], where extract-transform-load data integration process is deployed as a service in a services oriented architecture [it is the position of the Examiner that providing a data cleansing function to be downloaded as a service to the mobile apparatus constitutes performing data cleansing on a mobile apparatus]).
Mamou does not disclose:
a server connected to the network and configured to provide changes for the structures of the measurements and the rules for collecting measurements to the application executing on the mobile apparatus;
the continuously collected measurements adhering to the structures of measurements in accordance with the rules for collecting measurements;
receive the provided changes to the structures of measurements and/or rules for collecting measurements;
update, in real time without changing the application, the structures of measurements and/or rules for collecting measurements with the received changes to the structures of measurements and/or the rules for collecting measurements; and
validate and cleanse the measurements collected prior to the update to correspond to the updated structures of measurements and/or the rules for collecting measurements.
Nelke discloses:
validate and cleanse the measurements collected prior to the update to correspond to the updated structures of measurements and/or the rules for collecting measurements (see Nelke, paragraph [0007], where data quality monitoring includes measuring a data quality of loaded data relative to a predefined data quality metric; the measuring includes identifying delta changes in at least one of the loaded data and the data quality rules relative to a previous measurement of the data quality of the loaded data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou and Nelke for the benefit of determining if data quality has changed (see Nelke, paragraph [0002]).
Mamou in view of Nelke
a server connected to the network and configured to provide changes for the structures of the measurements and the rules for collecting measurements to the application executing on the mobile apparatus;
the continuously collected measurements adhering to the structures of measurements in accordance with the rules for collecting measurements;
receive the provided changes to the structures of measurements and/or rules for collecting measurements;
update, in real time without changing the application, the structures of measurements and/or rules for collecting measurements with the received changes to the structures of measurements and/or the rules for collecting measurements;
The combination of Mamou, Nelke, and Schiefele discloses:
a server connected to the network and configured to provide changes for the structures of the measurements (see Schiefele, column 5 line 66 – column 6 line 4, where turning more specifically to parsing component 500, a change in input data format and/or transmission protocol will often necessitate a corresponding change in data parsing criteria; ready reconfigurability of the parsing function, thus realized, would minimize the potentially significant disruptions to system operation that might otherwise result) and the rules for collecting measurements to the application executing on the mobile apparatus (see Schiefele, column 3, lines 14-18, where the reconfigurable second processing module includes a working memory portion for temporary storage of at least a portion of the input signal and at least a portion of the second output signal; it also includes a rule evaluation portion);
the continuously collected measurements adhering to the structures of measurements in accordance with the rules for collecting measurements (see Schiefele, column 3, lines 14-18, where the reconfigurable second processing module includes a working memory portion for temporary storage of at least a portion of the input signal and at least a portion of the second output signal; it also includes a rule evaluation portion);
receive the provided changes to the structures of measurements (see Schiefele, column 5 line 66 – column 6 line 4, where turning more specifically to parsing component 500, a change in input data format and/or transmission protocol will often necessitate a corresponding change in data parsing criteria; ready reconfigurability of the parsing function, thus realized, would minimize the potentially significant disruptions to system operation that might otherwise result) and/or rules for collecting measurements (see Schiefele, column 3, lines 14-18, where the reconfigurable second processing module includes a working memory portion for temporary storage of at least a portion of the input signal and at least a portion of the second output signal; it also includes a rule evaluation portion); and
update, in real time without changing the application, the structures of measurements and/or rules for collecting measurements with the received changes to the structures of measurements and/or the rules for collecting measurements (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Mamou and Nelke with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Regarding Claim 11, Mamou discloses a method to making changes to structures of measurements and to rules for collecting measurements, wherein the measurements are collected by an application executing on a mobile apparatus connecting to a network, and the changes to the structures and the rules are made without making changes to the application, the method comprising steps of: 
continuously collecting, by the application on the mobile apparatus, the measurements (see Mamou, paragraph [0197], where data integration system 104 may, for example, facilitate the collection of data from the data sources 102); and
validate and cleanse the collected measurements (see Mamou, paragraph [0034], where the method may include providing a data cleansing module to perform a data cleansing function on data extracted by the data extraction module; see also paragraph [0032], where extract-transform-load data integration process is deployed as a service in a services oriented architecture [it is the position of the Examiner that providing a data cleansing function to be downloaded as a service to the mobile apparatus constitutes performing data cleansing on a mobile apparatus]).
Mamou does not disclose:
providing, by a server connected to network, changes to the structures of measurements and the rules for collecting measurements to the application executing on the mobile apparatus;
the continuously collected measurements adhering to the structures of measurements in accordance with the rules for collecting measurements;
receiving, by the application on the mobile apparatus, the provided changes to the structures of measurements and/or rules for collecting measurements;
updating, by the application in real time without changing the application, the structures of measurements and/or rules for collecting measurements with the received changes to the structures of measurements and/or the rules for collecting measurements; and
validating and cleansing, by the application, the measurements collected prior to the update to correspond to the updated structures of measurements and/or the rules for collecting measurements.
Nelke discloses:
validating and cleansing, by the application, the measurements collected prior to the update to correspond to the updated structures of measurements and/or the rules for collecting measurements (see Nelke, paragraph [0007], where data quality monitoring includes measuring a data quality of loaded data relative to a predefined data quality metric; the measuring includes identifying delta changes in at least one of the loaded data and the data quality rules relative to a previous measurement of the data quality of the loaded data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou and Nelke for the benefit of determining if data quality has changed (see Nelke, paragraph [0002]).
Mamou in view of Nelke does not disclose:
providing, by a server connected to network, changes to the structures of measurements and the rules for collecting measurements to the application executing on the mobile apparatus;
the continuously collected measurements adhering to the structures of measurements in accordance with the rules for collecting measurements;
receiving, by the application on the mobile apparatus, the provided changes to the structures of measurements and/or rules for collecting measurements;
updating, by the application in real time without changing the application, the structures of measurements and/or rules for collecting measurements with the received changes to the structures of measurements and/or the rules for collecting measurements;
The combination of Mamou, Nelke, and Schiefele discloses:
providing, by a server connected to network, changes to the structures of measurements (see Schiefele, column 5 line 66 – column 6 line 4, where turning more specifically to parsing component 500, a change in input data format and/or transmission protocol will often necessitate a corresponding change in data parsing criteria; ready reconfigurability of the parsing function, thus realized, would minimize the potentially significant disruptions to system operation that might otherwise result) and the rules for collecting measurements to the application executing on the mobile apparatus (see Schiefele, column 3, lines 14-18, where the reconfigurable second processing module includes a working memory portion for temporary storage of at least a portion of the input signal and at least a portion of the second output signal; it also includes a rule evaluation portion);
the continuously collected measurements adhering to the structures of measurements in accordance with the rules for collecting measurements (see Schiefele, column 3, lines 14-18, where the reconfigurable second processing module includes a working memory portion for temporary storage of at least a portion of the input signal and at least a portion of the second output signal; it also includes a rule evaluation portion);
receiving, by the application on the mobile apparatus, the provided changes to the structures of measurements (see Schiefele, column 5 line 66 – column 6 line 4, where turning more specifically to parsing component 500, a change in input data format and/or transmission protocol will often necessitate a corresponding change in data parsing criteria; ready reconfigurability of the parsing function, thus realized, would minimize the potentially significant disruptions to system operation that might otherwise result) and/or rules for collecting measurements (see Schiefele, column 3, lines 14-18, where the reconfigurable second processing module includes a working memory portion for temporary storage of at least a portion of the input signal and at least a portion of the second output signal; it also includes a rule evaluation portion); and
updating, by the application, in real time without changing the application, the structures of measurements and/or rules for collecting measurements with the received changes to the structures of measurements and/or the rules for collecting measurements (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Mamou and Nelke with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou, Nelke, and Schiefele as applied to Claims 1 and 11 above, and further in view of Kirkpatrick (US Patent No. 6,691,138 B1).
Regarding Claim 2, Mamou in view of Nelke and Schiefele discloses the system of Claim 1, wherein:
Mamou does not disclose the application comprises an instantiation module and a configuration manager module and the mobile apparatus comprises a first interface to instantiation module and a second interface to configuration manager module.  Kirkpatrick discloses the application comprises an instantiation module and a configuration manager module (see Kirkpatrick, column 1, lines 62 – column 2, lines 5, where the present invention provides a user interface for managing configuration files in a computer system; the configuration files to be managed can be selected from a first window; the selected configuration files are presented in a configuration file management window; a configuration file is selected and the parameter-value pairs contained therein are displayed in the configuration file management window; using a number of management buttons, the configuration parameters can be changed, for example, modified, added and deleted; parameter values can be changed; sorting of the parameter-value pairs by various criteria can be performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Kirkpatrick for the benefit of providing a graphical user interface for facilitating management of configuration file parameters (see Kirkpatrick, Abstract).
Regarding Claim 12, Nelke and Schiefele discloses the method of Claim 11, wherein:
Mamou does not disclose the application comprises an instantiation module and a configuration manager module and the mobile apparatus comprises a first interface to instantiation module and a second interface to configuration manager module.  Kirkpatrick discloses the application comprises an instantiation module and a configuration manager module and the mobile apparatus comprises a first interface to instantiation module and a second interface to configuration manager module (see Kirkpatrick, column 1, lines 62 – column 2, lines 5, where the present invention provides a user interface for managing configuration files in a computer system; the configuration files to be managed can be selected from a first window; the selected configuration files are presented in a configuration file management window; a configuration file is selected and the parameter-value pairs contained therein are displayed in the configuration file management window; using a number of management buttons, the configuration parameters can be changed, for example, modified, added and deleted; parameter values can be changed; sorting of the parameter-value pairs by various criteria can be performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Kirkpatrick for the benefit of providing a graphical user interface for facilitating management of configuration file parameters (see Kirkpatrick, Abstract).
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou, Nelke, Schiefele, and Kirkpatrick as applied to Claims 2 and 12 above, and further in view of Cesare (US Patent No. 6,965,888 B1).
Regarding Claim 3, Mamou in view of Nelke, Schiefele and Kirkpatrick discloses the system of Claim 2, wherein:
Mamou does not disclose at least one the instantiation module and the configuration manager module are hosted externally to the mobile apparatus.  Cesare discloses at least one the instantiation module and the configuration manager module are hosted externally to the mobile apparatus (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 4, Mamou in view of Nelke, Schiefele and Kirkpatrick discloses the system of Claim 2, wherein:
Mamou does not disclose the first interface and the second interface comprise a respective application program interface (API).  Cesare discloses the first interface and the (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 13, Mamou in view of Nelke, Schiefele and Kirkpatrick discloses the method of Claim 12, wherein:
Mamou does not disclose at least one the instantiation module and the configuration manager module are hosted externally to the mobile apparatus.  Cesare discloses at least one the instantiation module and the configuration manager module are hosted externally to the mobile apparatus (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 14, Mamou in view of Nelke, Schiefele and Kirkpatrick discloses the method of Claim 12, wherein:
Mamou does not disclose the first interface and the second interface comprise a respective application program interface (API).  Cesare discloses the first interface and the second interface comprise a respective application program interface (API) (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou Nelke and Schiefele as applied to Claims 1 and 11 above, and further in view of Cesare.
Regarding Claim 5, Mamou in view of Nelke and Schiefele discloses the system of Claim 1, wherein:
Mamou does not disclose the measurements are validated using self-referential rules.  Cesare discloses the measurements are validated using self-referential rules (see Cesare, column 12, line 66 – column 13, line 6, where preferred embodiments provide a command data structure to control a stored procedure program to first check whether a record matches a value in a look-up table and then clean the record if it matches; in this way, the look-up table is used to validate the data in the input records; the rules to clean the tables may be provided in a rule table data structure that provides one or more clean rules for different columns in different sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 6, Mamou in view of Nelke, Schiefele and Cesare discloses the system of Claim 5, wherein:
Mamou does not disclose the measurements are validated using rules to compare one datum relative to another datum.  Cesare discloses the measurements are validated using rules  (see Cesare, column 12, line 66 – column 13, line 6, where preferred embodiments provide a command data structure to control a stored procedure program to first check whether a record matches a value in a look-up table and then clean the record if it matches; in this way, the look-up table is used to validate the data in the input records; the rules to clean the tables may be provided in a rule table data structure that provides one or more clean rules for different columns in different sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 15, Mamou in view of Nelke and Schiefele discloses the method of Claim 11, wherein:
Mamou does not disclose the step of validating and cleansing uses self-referential rules.  Cesare discloses the step of validating and cleansing uses self-referential rules (see Cesare, column 12, line 66 – column 13, line 6, where preferred embodiments provide a command data structure to control a stored procedure program to first check whether a record matches a value in a look-up table and then clean the record if it matches; in this way, the look-up table is used to validate the data in the input records; the rules to clean the tables may be provided in a rule table data structure that provides one or more clean rules for different columns in different sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 16, Mamou in view of Nelke, Schiefele and Cesare
Mamou does not disclose the step of validating and cleansing rules uses rules to compare one datum relative to another datum.  Cesare discloses the step of validating and cleansing rules uses rules to compare one datum relative to another datum (see Cesare, column 12, line 66 – column 13, line 6, where preferred embodiments provide a command data structure to control a stored procedure program to first check whether a record matches a value in a look-up table and then clean the record if it matches; in this way, the look-up table is used to validate the data in the input records; the rules to clean the tables may be provided in a rule table data structure that provides one or more clean rules for different columns in different sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou Nelke, and Schiefele as applied to Claims 1 and 11 above, and further in view of Nock (PG Pub. No. 2002/0174331 A1).
Regarding Claim 7, Mamou in view of Nelke and Schiefele discloses the system of Claim 1, wherein:
Mamou does not disclose the structures of measurements and the rules for measurements are configurable without change to the application program.  Nock discloses the structures of measurements and the rules for measurements are configurable without change to the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Nock for the benefit of configuring an existing server (see Nock, Abstract).
Regarding Claim 8, Mamou in view of Nelke, Schiefele and Nock discloses the system of Claim 7, wherein:
Mamou does not disclose configuration changes to at least one of the structures of measurements and the rules for measurements take effect without restarting application.  Nock discloses configuration changes to at least one of the structures of measurements and the rules for measurements take effect without restarting application (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 9, Mamou in view of Nelke, Schiefele and Nock discloses the system of Claim 7, wherein:
Mamou does not disclose configuration changes to at least one of the structures of measurements and the rules for measurements are determined algorithmically.  Nock discloses configuration changes to at least one of the structures of measurements and the rules for measurements are determined algorithmically (see Nock, paragraph [0006], where configuration information of a given server process may be changed as needed by a server administrator, which may be a human operator, or an automated process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 17, Mamou in view of Nelke and Schiefele 
Mamou does not disclose the self-referential rules and the rules to compare one datum relative to another datum are configurable without changing the application program.  Nock discloses the self-referential rules and the rules to compare one datum relative to another datum are configurable without changing the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 18, Mamou in view of Nelke, Schiefele and Nock discloses the method of Claim 17, wherein:
Mamou does not disclose configuration changes to at least one of the self-referential rules and the rules to compare one datum relative to another datum take effect without restarting the application.  Nock discloses configuration changes to at least one of the self-referential rules and the rules to compare one datum relative to another datum take effect without restarting the application (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 19, Mamou in view of Nelke, Schiefele and Nock discloses the method of Claim 17, wherein:
Mamou does not disclose the changes to at least one of the self-referential rules and the rules to compare one datum relative to another datum are determined algorithmically.  Nock discloses the changes to at least one of the self-referential rules and the rules to compare one (see Nock, paragraph [0006], where configuration information of a given server process may be changed as needed by a server administrator, which may be a human operator, or an automated process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou, Nelke, and Schiefele as applied to Claims 1 and 11 above, and further in view of Berlin (PG Pub. No. 2004/0133460 A1).
Regarding Claim 10, Mamou in view of Nelke and Schiefele discloses the system of Claim 1, wherein:
Mamou does not disclose the structures of measurements and the rules for measurements validate data in real time.  Berlin discloses the structures of measurements and the rules for measurements validate data in real time (see Berlin, paragraph [0010], where the system facilitates, inter alia … real-time data validation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Berlin for the benefit of validating data for multiple users (see Berlin, paragraph [0010]).
Regarding Claim 20, Mamou in view of Nelke and Schiefele discloses the method of Claim 10, wherein:
Mamou does not disclose the step of validating and cleansing is performed in real time to validate measurements.  Berlin discloses the step of validating and cleansing is performed in real time to validate measurements (see Berlin, paragraph [0010], where the system facilitates, inter alia … real-time data validation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mamou with Berlin for the benefit of validating data for multiple users (see Berlin, paragraph [0010]).
Response to Arguments
Applicant’s Arguments, filed January 5, 2021, have been fully considered, but they are not persuasive.
Applicant argues that Mamou, Schiefele, and Nelke are not directed to the four corners of the preamble of Independent Claims 1 and 11.  However, when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant further argues that Mamou, alone, or in combination with Schiefele and Nelke does not teach, disclose, or fairly suggest updating, in real-time without changing the application, the structures of measurements and/or the rules for collecting measurements with the received changes to the structures of measurements and/or rules for collecting measurements.  The Examiner respectfully disagrees.
Schiefele discloses a reconfigurable rule processing system in a highly flexible system for substantial real-time processing of data in a rule based system (see Schiefele, column 1, lines 9-12).  The Examiner has interpreted the real-time reconfigurability of Schiefele as operation “in real-time without changing the application.”  For at least these reasons, it is the position of the Examiner that the combination of Mamou, Schiefele, and Nelke disclose all of the elements of Independent Claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Felsheim (PG Pub. No. 2010/0257145 A1), which concerns rules based cleansing and formatting.
Friedlander (PG Pub. No. 2008/0306984 A1), which concerns data integration across multiple domains.
Burdick (PG Pub. No. 2004/0107386 A1), which concerns generating test data for evaluating data cleansing applications.
Al-Khowaiter (PG Pub. No. 2015/0326582 A1), which concerns securing data connections between multiple networks.
Chunyan (CN 102156893 A), which concerns cleaning data received from an RFID network.
Lislie (US Patent No. 5,539,896), which concerns dynamically linking code segments in real time in a multiprocessor computing system employing dual buffered shared memory.
Kumar (PG Pub. No. 2006/0047789 A1), which concerns rule-based filtering and alerting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161     




























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161